PER CURIAM:
The Plaintiff appeals following the district court’s grant of summary judgment to the Defendants on all four counts of its complaint. The court erred, the Plaintiff contends, in granting summary judgment on each of the counts. We affirm.
Summary judgment was properly granted on the tortious interference claims in Counts I and II because of a break in the chain of causation as outlined in the district court’s Memorandum Opinion. (R.2-86 at 6.) Similarly, summary judgment was properly granted on the abuse of process claim in Count III for the same reason, as explained in the district court’s Memorandum Opinion. (R.2-86 at 6-7.)
And finally, summary judgment was properly granted on the Count IV civil conspiracy claim because the Plaintiff failed to establish a tort underlying any alleged conspiracy. We express no opinion as to whether any assignment of the bad faith claim would be effective because any such assignment, even if ineffective, would not be tortious.
AFFIRMED.